Maxwell, Ch. J.,
dissenting.
I am unable to agree to the majority opinion for the following reasons: The proof clearly shows that the action was pending in the district court and that the district judge was absent .from the county, and-that the order of the county judge granting an injunction was .valid. The sole question presented is, Has the county judge authority to punish for the willful violation of an injunction granted by himself?
Section 252 of the Code provides: “The injunction may be granted at the time of commencing the action, or at any time afterward, before judgment, by the supreme court or any judge thereof, the district court or any judge thereof, or, in the absence of said judges, by the probate judge thereof, upon it appearing satisfactorily to the court or judge, by the affidavit of the plaintiff or his agent, that the plaintiff is entitled thereto.” This is a copy of the first *907part of section 239 of the original Ohio Code, with the exception of the words “district court,” which in the Ohio Code are “the court of common pleas.” (Seney’s Code, p. 239.)
Section 253 of the Nebraska Code provides: “If the court or judge deem it proper that the defendant, or any party to the suit should, be- heard before granting the injunction, it may direct a reasonable notice to be .given to such party to attend for such purpose at a specified time and place, and may in the meantime restrain such party.” This is section 240 of the original Ohio Code.
Section 260 of the Nebraska Code is as follows: “An injunction granted by a judge may be enforced as the act of the court. Disobedience of an injunction may be punished as a contempt by the court, or by any judge who may have granted it in vacation.. An attachment may be issued by the court or judge, upon being satisfied by affidavit of the. breach of the injunction, against the party guilty of the same; and he may be required, in the discretion of the court or judge, to pay a fine not exceeding $200, for the use of the county, to make immediate restitution to the party injured, and-give further security to obey the injunction; or in default thereof, he may be committed to close custody until he shall fully comply with such requirement, or be otherwise legally discharged.” This is a copy of section 247 of the original Ohio Code. .
In looking through the reports of that state we have been unable to find a single case in which it was held that a judge who granted an injunction could not punish for a violation of the same. There is but little doubt violations of injunctions issued by county judges have taken place in that state and been punished by such judges, but if so, the plain'language of the statute was held to be a sufficient warrant for such arrest and punishment, hence the cases were not taken to the supreme court. Under our statute the district court has jurisdiction to punish for a violation *908of an injunction in a case pending in the court. If the statute stopped here, it would not be seriously contended that a judge could punish such violation. The language of the statute, however, is plain and unequivocal: “ Disobedience of an injunction may be punished as a contempt by the court, or by any judge who may have granted it in vacation.” If any judge who may have granted it in vacation may punish for a violation of the same, certainly a judge who was duly authorized and did grant it in vacation has authority to punish for a violation thereof. The punishment for a contempt is not based alone upon the disrespect shown the judge who granted the writ, but principally because the disobedience of the order interrupts the due'administration ofjustice. This‘being so, it-ismecessary that the power to protect the order of injunction while it continues in force should remain in each county to be exercised as occasion may require. Suppose an individual or some of the great corporations should desire certain property for right of way or other use, in the county where the cause originated, or any other county in which no judge of the district court resides, and the property owner should obtain an injunction from the county judge against the appropriation of his property. In such case, as the county judge had no power to arrest and punish for a violation of the injunction, the owner of the property is practically without a remedy to prevent a violation of his rights. Suppose a railway was about to be built on a public street in front of the plaintiff’s residence, or through his residence, causing a removal thereof, without complying with the law giving the company that right, and an order of injunction was obtained from the county judge, which it disregarded and went on and completed the work, the property owner would be practically without remedy. It is true he could recover damages after an expensive and exhausting litigation with a powerful opponent, but that is not an adequate remedy, and places'the owner of the prop*909erty taken to quite an extent at the mercy óf his antagonist. There are many other wrongs liable to occur in any county where the means of preventing the same are taken away. The statute provides an adequate remedy to prevent the wrong, which is available to every person, be he rich or poor. In a late case the court held that the county court had equity jurisdiction in cases arising out of probate matters, and the same rule, no doubt, applies in cases of injunctions. An examination of the constitution of Ohio and that of Nebraska will show no substantial difference as to the power conferred in this respect on the county ■ judges.
Giving the words of the statute their plain natural meaning, a county judge has authority to punish the violation of an order of injunction, lawfully granted by him, and this, so far as the writer is advised, has been the construction placed on these words -by the courts and bar of the state for ■ a third of a century. Cases analogous to this frequently arise in those states where a temporary order of injunction is granted by a circuit court commissioner. Thus in Nieuwankamp v. Ullman, 47 Wis., 168, an order of injunction had been granted by a circuit court commissioner against an insolvent debtor to restrain him from disposing of his property. The order being violated, the court held that the commissioner could punish for a violation of the order, but that the court possessed the power also. The matter is discussed in Haight v. Lucia, 36 Wis., 355, in which it was held that in certain cases where the statute authorized it, a circuit court commissioner could punish for contempt. The Wisconsin statute is as follows: “Every court commissioner may issue subpoenas for witnesses, and attachments and other process to compel their attendance, administer oaths, take depositions and testimony in civil actions, when authorized by law, or by rule or order of any court having jurisdiction of such actions, and return and report such depositions and (jstimony: take and certify the ac*910knowledgments of deeds and other instruments in writing, state accounts between parties referred to him by order of court, determine upon the amount and sufficiency of bail, allow writs of habeas corpus and ne exeat, and grant injunctional orders; and may exercise within his county the powers of a circuit judge at chambers, in any civil action pending in such county, except as otherwise provided by law; and may do such other things as he may be authorized by law to do, and perform such other duties as may be required of him by the circuit court, or as are necessary aud proper for the full exercise of the powers hereby granted; subject to review in all cases by the circuit court, as provided by law and the rules and practice of the court.” Also, after providing for the examination of a debtor under oath before a circuit court commissioner, and where there is danger that the debtor will leave the state, authorizing the debtor’s arrest and imprisonment, it is further provided in case “he has property which he has unjustly refused to apply to such judgment, he may be ordered to enter into an undertaking, with one or more sureties, that he will from time to time attend before the judge or court, commissioner as he shall direct, and that he will not, during the pendency of the proceedings, dispose of any portion of his property not exempt from execution. In default of entering into such undertaking, he may be committed to-prison by warrant of the judge, or court commissioner as for a contempt.”
In this case it is distinctly held that a circuit commissioner, although his powers are much less than those of a county judge, may punish for the violation of an injunctional order issued by him, although the circuit courts also-possessed that power. It is very clear to my mind that the county judge had jurisdiction and that the judgment; should be reversed.